Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Juliana Haydoutova (Reg. No. 43313) on 3/18/2022 and follow up interview on 3/22/2022.

The application has been amended as follows:

1.	(Currently Amended) An avionic communication system comprising:
- a plurality of switches connected to each other in order to form a computer network;
- a plurality of equipment units, each equipment unit being a transmitter or receiver of digital data and being connected to at least one switch;

- each transmitting equipment unit is capable of generating digital data that are present in the form of a plurality of frames, each frame having an identifier and being of a first type or of a second type, the frames of the first type being in compliance with a first protocol and the frames of the second type being in compliance with a second protocol which is different from the first protocol, the frames of a same type having the same identifier forming a data flow of this type;
- each switch and each receiving equipment unit are configured so as to determine the type of each frame received and, based on the determined type, to process this frame in accordance with the first protocol or in accordance with the second protocol, each frame of the first type being processed on a prioritised basis in relation to each frame of the second type; and
- the first protocol is of the type ARINC 664 P7 and the second protocol is of the type Ethernet with predetermined routing;
wherein each transmitting equipment unit is configured so as to transmit the frames of the second type included in the same data flow according to a bandwidth defined for this data flow, 
wherein each transmitting equipment unit is capable of defining a total bandwidth for all second type data flows originating from this transmitting equipment unit independently of the other transmitting equipment units, and from the total bandwidth, the bandwidth for each data flow originating from this transmitting equipment unit, and
wherein the bandwidth for each second type data flow originating from the respective transmitting equipment unit is defined in a weighted manner as a function of the nature of this data flow.

2.	(Previously Presented) A system according to claim 1, wherein each switch is configured so as to determine the type of each frame received based on a field of this frame.

3.	(Previously Presented) A system according to claim 2, wherein the said field corresponds to a header of the corresponding frame.

4.	(Previously Presented) A system according to claim 2, wherein each switch is configured so as to apply a filtering operation to each frame of the second type received in accordance with a predetermined configuration table within this switch, each filtering operation being selected from the group of operations comprising:
- identification of the identifier of the corresponding frame and rejection of this frame when its identifier is not expected according to the configuration table; and


5.	(Previously Presented) A system according to claim 1, wherein each transmitting equipment unit is configured so as to transmit the frames of the second type included in the same data flow with a minimum time delay between frames defined for this data flow and corresponding to a minimum interval of transmission of two consecutive frames of this data flow.

6-13. (Canceled)

14.	(Previously Presented) A system according to claim 1,
wherein each transmitting equipment unit is configured so as to transmit the frames of the second type included in the same data flow with a minimum time delay between frames defined for this data flow and corresponding to a minimum interval of transmission of two consecutive frames of this data flow; and 
wherein the minimum time delay between frames and the bandwidth are defined for each data flow of the second type independently of the bandwidths for the data flows of the first type or as a function of the bandwidths for the data flows of the first type.



16.	(Currently Amended) A system according to claim 1, wherein each transmitting equipment unit is capable of defining a total bandwidth for all of the second type data flows originating from this transmitting equipment unit as a function of the total bandwidth 

17.	(Currently Amended) A system according to claim 1 [[15]], wherein the bandwidth for each second type data flow originating from [[a]] the respective transmitting equipment unit is defined equitably between all of the second type data flows originating from this transmitting equipment unit.

18.	(Canceled)

19.	(Previously Presented) A system according to claim 1, wherein the bandwidth for each second type data flow is defined as a function of the nature of this data flow.


- bandwidth for this data flow;
- jitter; and
- minimum time delay between frames.

21.	(Previously Presented) A system according to claim 1, wherein each switch comprises a plurality of input ports and a plurality of output ports and is configured so as to route each frame of the second type to one or more output ports determined according to the identifier of this frame, in a predetermined manner.

22.	(Previously Presented) A system according to claim 21, wherein each switch is configured so as to receive each frame of the second type via an input port determined according to the identifier of this frame, in a predetermined manner.

23.	(Previously Presented) A system according to claim 1, wherein a priority level is defined for each frame of the first type and for each frame of the second type, the priority level of each frame of the second type being lower than the priority level of each frame of the first type.


End of amendment. 

Allowable Subject Matter
Claims 1-5, 14, 16-17, 19-23 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites avionic communication system including plurality of switches, transmitting and receiving equipment units; the transmitting unit generating and the receiving unit determining data of first and second type of frames of first ARINC 664 P7 protocol and second protocol of Ethernet with predetermined routing respectively, transmitting second protocol frames of data flow according to bandwidth defined for flow; and wherein each transmitting equipment unit is capable of defining a total bandwidth for all second type data flows originating from this transmitting equipment unit independently of the other transmitting equipment units, and from the total bandwidth, the bandwidth for each data flow originating from this transmitting equipment unit, and wherein the bandwidth for each second type data flow originating from the respective transmitting equipment unit is defined in a weighted manner as a function of the nature of this data flow. 

The prior art on record Yao teaches the avionics - AFDX communication system comprising plurality of switches and devices, multiplexing critical and non-critical traffic flows based on virtual links. However, the reference does not teach frames using ID to 

The prior art Varadarajan teaches the bandwidth of at least two types of data and identifying the data separately, for different priorities. The TT Ethernet and also the Best effort data are being considered as the second type and overall bandwidth is shown in fig 2. However, the reference does not teach about defining total bandwidth of all the second type flows being transmitted from each of the transmitting unit is defined independently of other transmitting units and from total bandwidth, defining bandwidth of each data flow originating from the transmitting unit, wherein the bandwidth of each second type data flow from respective transmitting unit is defined in weighted manner as function of nature of the respective data flow.

Upon further search, reference Ramey et al. (US 2018/0115484) have been considered. The reference teaches (abstract, fig 1, 3) mechanisms for improving bandwidth for non-essential data on deterministic aircraft data networks (ADNs) such as ARINC 664 networks. A switch such as an ARINC 664 switch maintains rate constrains on one or more priority levels of traffic while releasing rate constraints on low priority traffic. Low priority traffic can be received at an ARINC 664 switch at rates allowed by an Ethernet 

Thus, prior arts on record and further search on prior arts, failed to teach, alone or in combination, the above mentioned claimed features along with all other limitations as recited in claim 1. Thus, claim 1 is allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/22/2022